Citation Nr: 0025232	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-44 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran has perfected an appeal of a claim of 
entitlement to special monthly compensation (SMC).

2.  Whether the veteran has perfected an appeal of a claim of 
entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35.

3.  Entitlement to service connection for drug and alcohol 
abuse as secondary to service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This case arises on appeal from a September 1993 rating 
decision issued by the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
entitlement to service connection for drug and alcohol abuse 
as secondary to service-connected PTSD.  In February 1994, 
the RO denied entitlement to SMC and DEA under Chapter 35.  
The case was subsequently transferred to the RO in St. 
Petersburg, Florida.  

The Board upheld the RO's decision concerning entitlement to 
service connection for drug and alcohol abuse as secondary to 
service-connected PTSD in March 1997.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals) (Court).

In October 1998, counsel for the veteran and VA filed a Joint 
Motion to Vacate the Board Decision, in Part, to Remand the 
Case, and to Stay Further Proceedings.  The parties moved the 
Court to vacate that portion of the March 1997 Board decision 
that determined that the claim for service connection for 
drug and alcohol abuse as secondary to service-connected PTSD 
had no legal merit and to remand that issue for further 
consideration.  An Order of the Court dated in October 1998 
granted the motion and vacated that part of the Board's 
decision of March 1997 that determined that the claim for 
service connection for drug and alcohol abuse as secondary to 
service-connected PTSD had no legal merit, remanding the 
claim for further consideration. 

The Board remanded the case in April 1999 for additional 
records, examination of the veteran, and the issuance of a 
statement of the case on the SMC and DEA claims.  The 
requested development has been accomplished to the extent 
possible.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  In February 1994, the RO denied entitlement to SMC and 
DEA under Chapter 35.  The veteran was notified of this 
decision by letter dated April 28, 1994.  

2.  A notice of disagreement (NOD) addressing the issues of 
entitlement to SMC and DEA was received at the RO on November 
3, 1994.  

3.  The RO issued a statement of the case (SOC) on November 
9, 1999, addressing the issues of entitlement to SMC and DEA.

4.  The veteran did not file a substantive appeal addressing 
the issues of entitlement to SMC and DEA within 60 days from 
November 9, 1999, or by January 8, 2000.

5.  The veteran's claim for service connection for drug and 
alcohol abuse as secondary to service-connected PTSD is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of this claim.

6.  The veteran's current drug and alcohol abuse is not 
related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  A timely substantive appeal of the claims of entitlement 
to SMC and DEA was not filed, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b), 20.303 (1999).

2.  The veteran has stated a well-grounded claim for service 
connection for drug and alcohol abuse as secondary to 
service-connected PTSD, and VA has satisfied its duty to 
assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

3.  The veteran is not entitled to service connection for 
drug and alcohol abuse as secondary to service-connected 
PTSD.  38 C.F.R. §§ 3.102, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to special monthly compensation; Entitlement 
to Dependents' Educational Assistance under Chapter 35

A.  Factual background

In a February 1994 rating decision, the RO denied entitlement 
to special monthly compensation and entitlement to 
Dependents' Educational Assistance under Chapter 35.  The 
veteran was notified of the RO's decision by means of an 
April 28, 1994, letter, with an attached copy of the rating 
decision.  An NOD with the RO's decision was received on 
November 3, 1994.  The RO issued an SOC addressing these 
issues on November 9, 1999, with a copy provided to the 
veteran's attorney.  It was mailed to the veteran's most 
recent address of record.  The SOC was remailed to a new 
address on December 28, 1999.  A substantive appeal prepared 
by the veteran's attorney was received at the RO on February 
1, 2000.  In the substantive appeal, the veteran's attorney 
specifically referenced the November 1999 SOC. 

The Board wrote to the veteran in June 2000 notifying him of 
its intention to consider issue of the timeliness of the 
filing of a substantive appeal regarding the issues of 
entitlement to SMC and DEA.  A copy of the letter was sent to 
the veteran's attorney.  The Board further informed the 
veteran that he had 60 days within which to present written 
argument or request a hearing to present oral argument on the 
question of timeliness of the appeal.  

In response to the Board's letter, in a written statement 
received at the Board on June 28, 2000, the veteran's 
attorney stated that the veteran withdrew his claims of 
entitlement to special monthly compensation and permanency 
(which he previously stated was a more accurate 
characterization of the veteran's claim for SMC and DEA, see 
written statement, dated January 4, 2000).  A copy of the 
letter was provided to the veteran.


B.  Legal analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99 (August 18, 1999).  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the foregoing issue. 

In June 2000, the veteran and his attorney were given notice 
that the Board was going to consider whether the substantive 
appeal on the issues discussed above was timely and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (1999).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  The June 2000 letter to the veteran 
provided him notice of the pertinent regulations, as well as 
notice of the Board's intent to consider this issue.  He was 
given 60 days to submit argument on this issue and provided 
an opportunity to request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  Where the time 
limit would expire on a Sunday, the next succeeding workday 
will be included in the computation.  38 C.F.R. § 20.305(b) 
(1999).

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require VA to afford the claimant at 
least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97 (February 11, 1997). 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103 (1999).

The rating decision of February 1994 denied entitlement to 
entitlement to SMC and DEA.  The veteran was notified of the 
RO's decision by letter dated April 28, 1994, with an 
attached copy of the rating decision.  A timely NOD 
addressing these issues was received at the RO on November 3, 
1994.  The RO issued an SOC on November 9, 1999, which was 
mailed to the veteran at his most recent address of record.  
It was thereafter remailed to a more current address.  There 
is no indication that the veteran did not receive the 
November 1999 SOC.  He has not alleged that he did not 
receive the SOC, and it was not returned by the postal 
service as undeliverable.  Indeed, the veteran's attorney 
specifically made reference to the November 1999 SOC on the 
substantive appeal received at the RO on February 1, 2000.  

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
or SSOC (in certain circumstances) or the remainder of the 
one-year period after the mailing of notice of the initial 
determination, whichever is longer.  The one-year appellate 
period, which expired on April 28, 1995, no longer governed 
as the appeals period within which the veteran was required 
to perfect his appeal.  Rather, he had 60 days from November 
9, 1999, or until January 8, 2000, to perfect his appeal.  
See 38 C.F.R. §§ 20.305(b) (1999).  

The veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  The RO received no 
correspondence after issuing the SOC that indicated any 
continued disagreement with the denial of the foregoing 
claims between November 9, 1999, and January 8, 2000.  See 
38 C.F.R. § 20.202 (1999).  Moreover, there is no 
correspondence or statement that can be construed as a 
request for an extension for good cause.  See 38 C.F.R. 
§ 20.303 (1999).  Nor was any additional relevant evidence 
received in this time period requiring the issuance of an 
SSOC.  Absent a timely substantive appeal, the appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate these claims.  See 38 U.S.C.A. §§ 7105(a), 7108; 
38 C.F.R. § 20.200; YT v. Brown, 9 Vet. App. 195 (1996).  
Accordingly, since the veteran did not perfect his appeal by 
filing a substantive appeal in a timely fashion, his claims 
must be dismissed. 

In a statement received in June 2000, the veteran's attorney 
stated that the veteran wished to withdraw his claim for SMC 
and permanency.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(a), (b) (1999).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
either a Notice of Disagreement or a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).  
Here, as the veteran's attorney was the one who filed the 
purported substantive appeal in February 2000, he could also 
withdraw it, if it had been properly perfected.  However, 
since the purported substantive appeal was not timely, it did 
not serve to perfect an appeal, and there was no appeal to 
withdraw.   


II.  Entitlement to service connection for drug and alcohol 
abuse as secondary to service-connected PTSD

A.  Factual background

The veteran's service medical records are negative for any 
complaints or findings of alcohol or drug abuse, including on 
entrance and separation examinations in June 1964 and May 
1967, respectively.  The veteran specifically denied an 
excessive drinking habit and any drug or narcotic habit.  

VA medical records show that the veteran was diagnosed as 
having alcohol abuse as early as 1986.  In June 1987, he gave 
a history of alcohol use since he was 14 years old, and of 
alcohol abuse for 20 years, or since his return from Vietnam.  
These VA treatment records include the veteran's statements 
to the effect that he drank to numb his memories and feelings 
of combat. 

Upon VA hospitalization from December 1988 to January 1989, 
the veteran gave a history of alcohol use since age 13 and 
alcohol-related problems for the past 10 years.  He reported 
that the time he spent in Vietnam was the least alcohol he 
ever drank.  He attributed a relapse of his alcoholism to 
boredom, loneliness, and unemployment.  In March 1989, he 
gave a history of severe alcohol dependence since the early 
1970s.

The veteran was hospitalized for observation and evaluation 
at the VA Medical Center (VAMC) in New Orleans, Louisiana, in 
August 1989.  He stated that he quit school in the tenth 
grade, in part, because he was drinking heavily.  He entered 
the Army at age 17.  Before the war, he described himself as 
easy going and having a good personality.  After the war, he 
stated that he was agitated, had a bad attitude and stayed 
drunk most of the time.  He had been divorced for nine years 
and stated that his marriage ended because of alcohol and his 
inability to have close relationships.  He gave a history of 
problems with alcohol for many years and past 
hospitalizations for treatment.  He was presently taking 
Antabuse.  He also gave a history of illicit drug use, but 
stopped all but marijuana 15 years ago.  He had not used 
marijuana for two years.  Pertinent diagnoses included 
alcohol dependence and PTSD.  The examiner noted that the 
veteran had problems with alcohol apparently since 
adolescence.  

During VA hospitalization from November to December 1989, the 
veteran gave a history of drinking problems for the past 27 
years.  Pertinent diagnoses included alcohol dependence and 
PTSD.  

A social worker and a psychologist stated in January 1991 
that the veteran's post-Vietnam history showed "a long term 
pattern of symptomology [sic] including alcoholism which was 
initially used to numb himself out."  At that time, the 
veteran reported that he began experimenting with alcohol at 
age 13 and consumed moderately until he went to Vietnam.  He 
described his consumption of alcohol in Vietnam as "heavy to 
reduce the tension."  He also reported that he experimented 
with marijuana in Vietnam, and completed alcohol treatment 
programs in 1984, 1988, and 1989.

Upon VA examination in May 1991, the veteran was diagnosed as 
having PTSD and alcohol abuse, in remission.  On VA 
examination in September 1991, he reported that in 1967 after 
he left the war zone but while he was still on active duty he 
began drinking 12 ounces of whiskey a day.  From 1968 to 
1981, he smoked marijuana.  He had abused alcohol almost 
daily since 1967, and stated that he was drinking alcohol to 
avoid thinking of Vietnam.  Pertinent diagnoses included 
PTSD; alcohol dependence, in remission; and marijuana abuse, 
in remission. 

During VA hospitalization from September to October 1991, the 
veteran reported that he had been drinking alcoholically 
since age 20.  Pertinent diagnoses included alcohol 
dependence and PTSD.  

The RO granted entitlement to service connection for PTSD in 
an October 1991 rating decision.

During VA hospitalization from December 1991 to January 1992, 
the veteran stated that he used alcohol as a response to 
stressful situations.  In the section titled "Problems 
identified to be addressed during his stay in the program" 
the examiner noted that the veteran "uses alcohol as coping 
strategy to stress of post-traumatic stress disorder 
symptomatology."  Diagnoses included PTSD and alcohol 
dependence.

In April 1992, the same social worker and psychologist that 
saw the veteran in January 1991 reported that it was "noted 
that alcohol was initially taken to numb himself to in contry 
[sic] Vietnam stressors."  At that time, the veteran's 
history was consistent with that recorded at the time of the 
1991 examination, i.e., that he had a heavy consumption of 
alcohol in Vietnam to reduce tension.  

At a personal hearing at the RO in September 1992, the 
veteran testified that he had a problem with drinking since 
approximately 1976 or 1977.  He reported that his 
psychiatrist told him that there was a relationship between 
his drinking and marijuana use and PTSD, i.e., that he used 
the substances to numb his symptoms, or self medicate.  

During VA hospitalization from February to March 1993, the 
examiner noted that the veteran suppressed his PTSD symptoms 
by staying alcohol intoxicated for much of 25 years.  This 
information was recorded in the "HISTORY" section of the 
examination report.  The examiner diagnosed PTSD and alcohol 
dependence, in remission.

Also associated with the claims folder are the veteran's 
Social Security Administration (SSA) records (which include 
many of his VA records), showing treatment for alcoholism as 
early as 1986.  On examination by L. Wade, M.D. in October 
1993, the veteran first stated that his drinking problem 
began in 1978 and then stated that it began in 1967.  Dr. 
Wade concluded that the veteran's primary problem was 
alcoholism.  

In October 1996, the veteran's attorney reported that there 
were ample medical treatises describing the correlation 
between alcohol abuse and dependence and PTSD and that 
medical commentators have observed the role of alcohol use as 
a form of self medication by individuals suffering from PTSD.

In accordance with the Board's April 1999 remand, the RO 
wrote to the veteran in April 1999 and requested that he 
provide a list of those who had treated him for drug and/or 
alcohol abuse and the name and address of the psychiatrist 
who reportedly told him that his drug and/or alcohol abuse 
was related to PTSD.  A copy of the letter was provided to 
his attorney.  The veteran did not respond.

In September 1999, the RO wrote to the veteran and advised 
him that he was being scheduled for a VA examination and that 
he would receive notice from the VA medical facility 
conducting the examination.  He was further notified that it 
was his responsibility to report for the examination and that 
failure to report may result in the continued denial of his 
claim.  A copy of the letter was provided to his attorney.

The veteran was scheduled for VA examination in October 1999 
in order to obtain a medical opinion as to the likelihood 
that his drug and/or alcohol abuse disorder was caused or 
aggravated by his service-connected PTSD.   He failed to 
report for the examination.

In February 2000, the veteran's attorney stated that the DSM 
IV recognizes that those who suffer from PTSD often use drugs 
and/or alcohol to cope with their symptoms.  He further 
argued that the claim should be remanded to fulfill VA's duty 
to assist, including rescheduling the veteran for a VA 
examination.


B.  Legal analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.  As discussed below, 
however, payment of compensation for a secondarily service 
connected drug or alcohol abuse disability is precluded by 
law.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
VAOPGCPREC 2-97, VAOPGCPREC 7-99.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a) (West 1991).  However, secondary service connection 
can be granted for a substance abuse disability, although 
compensation for that disability is prohibited under 38 
U.S.C.A. §§ 1110, 1131.  VAOPGCPREC 7-99; see also Barela v. 
West, 11 Vet. App. 280 (1998).  VA General Counsel precedent 
opinions are binding on the Board.  Brooks v. Brown, 5 Vet. 
App. 484 (1993).

The veteran is service connected for PTSD and there is 
medical evidence of record relating current substance abuse 
with his PTSD.  Assuming the credibility of this evidence, 
the Board finds that the claim is plausible, and therefore 
well grounded.

As the claim of entitlement to secondary service connection 
is well grounded, the Department has a duty to assist in the 
development of facts relating to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  It appears from the claims file that 
most, if not all, of the relevant treatment records have been 
obtained.  The veteran has stated that his psychiatrist 
rendered a medical opinion as to a relationship between his 
service-connected PTSD and alcohol and/or drug abuse.  The RO 
requested that he provide the name and address of this 
psychiatrist in April 1999; however, he did not respond.  In 
accordance with the Board's remand, the RO attempted to 
provide him a VA examination in order to obtain a medical 
opinion as to the likelihood that his drug and/or alcohol 
abuse disorder was caused or aggravated by his service-
connected PTSD in October 1999.  He failed to report for 
examination, after specifically being told by the RO that it 
was his duty to report for examination in a September 1999 
letter.  The April and September 1999 letters were mailed to 
the veteran at his most recent address of record and were not 
returned as undeliverable by the postal service.  The veteran 
has not stated that he did not receive any VA correspondence, 
and copies of the letters were provided to his attorney.  

A VA regulation pertinent to the failure to report for VA 
examinations provides, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1999).  In Olson v. Principi, 3 Vet. App. 480 (1992) the 
veteran failed to report for scheduled examinations.  In that 
case, it was reiterated that the duty to assist is not always 
a one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting her claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  When a veteran seeking 
benefits fails to report for any scheduled examinations, VA 
had no duty to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a), 
including rescheduling him for another VA examination.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evaluation of credibility and 
weight applies to the medical evidence before the Board.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board finds as fact that the veteran is service connected 
for PTSD.  He was first diagnosed as having PTSD in 1989.  He 
has been shown to have a substance abuse disorder as early as 
1986, prior to the diagnosis of PTSD.  However, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for a drug and 
alcohol abuse disorder as secondary to service-connected 
PTSD.

A social worker and a psychologist stated in January 1991 
that the veteran's post-Vietnam history showed "a long term 
pattern of symptomology [sic] including alcoholism which was 
initially used to numb himself out."  In April 1992, the 
same examiners reported that it was "noted that alcohol was 
initially taken to numb himself to in contry [sic] Vietnam 
stressors."  These opinions were apparently based, at least 
in part, on the veteran's description of his consumption of 
alcohol in Vietnam as "heavy to reduce the tension."  
However, on review of the service medical records, the Board 
notes that the veteran specifically denied an excessive 
drinking habit on separation from service in 1967 and he was 
not treated for alcoholism during service.  During VA 
hospitalization from December 1988 to January 1989, he gave a 
history of alcohol use since age 13 and stated that the time 
he spent in Vietnam was the least alcohol he ever drank.  

Accordingly, the Board is not obligated to grant service 
connection on the basis of these examiners' statements.  The 
Court has held that "[t]he Board is not required to accept 
doctors' opinions that are based on the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  These statements were predicated on 
the veteran's self-reported history of statements concerning 
his excessive use of alcohol during service, which the Board 
finds to lack credibility.  The veteran has offered numerous 
inconsistent statements on appeal concerning the onset and 
extent of his alcohol consumption.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  The in-service medical evidence and 
contemporaneous statements of the veteran are found more 
probative to the issue on appeal, because evidence 
contemporaneous with an event is generally more reliable than 
statements made much later recalling the details of the 
event.
  
During VA hospitalization from December 1991 to January 1992, 
the veteran stated that he used alcohol as a response to 
stressful situations.  In the section titled "Problem 
identified to be addressed during his stay in the program" 
the examiner noted that the veteran "uses alcohol as coping 
strategy to stress of post-traumatic stress disorder 
symptomatology."  During VA hospitalization from February to 
March 1993, the examiner noted that the veteran suppressed 
his PTSD symptoms by staying alcohol intoxicated for much of 
25 years.  This information was recorded in the "HISTORY" 
section of the examination report.  On review these 
statements, it is unclear whether the examiners were 
rendering medical opinions or merely recording information 
provided by the veteran.  The statements do not clearly 
demonstrate that based upon their medical expertise, the 
examiners found a causative relationship between the 
veteran's service-connected PTSD and his substance abuse 
disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); LeShore v. Brown, 8 Vet. App. 406 (1995).  

Even if the examiners were providing medical opinions 
concerning a relationship between the veteran's substance 
abuse disorder and PTSD as opposed to recording his 
statements, there is no indication that they reviewed his 
complete treatment records or the claims file prior to 
rendering the opinions.  Nor did they provide an analysis or 
rationale for the opinions.  Indeed, they did not 
specifically state that the veteran's PTSD caused or 
aggravated any drug or alcohol abuse disorder.  They merely 
indicated that the veteran used alcohol to suppress or cope 
with his PTSD symptoms.  For the Board to reach a conclusion 
as to any cause and effect relationship between PTSD and 
alcoholism (i.e., that PTSD was the proximate cause of the 
veteran's substance abuse disorder or that a pre-existing 
substance abuse disorder was aggravated by PTSD) based upon 
these statements would be no more than mere speculation.  
These examiners' statements have little, if any, probative 
value.

The Board has also considered the veteran's testimony that 
his psychiatrist told him that there was a relationship 
between his drinking and marijuana use and PTSD.  However, 
"hearsay medical evidence" does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  As noted above, the veteran did not provide the name 
and address of this psychiatrist upon request in 1999.

Concerning the veteran's attorney's statements that there 
were ample medical treatises describing the correlation 
between alcohol abuse and dependence and PTSD, that medical 
commentators have observed the role of alcohol use as a form 
of self medication by individuals suffering from PTSD, and 
that the DSM IV recognizes that those who suffer from PTSD 
often use drugs and/or alcohol to cope with their symptoms, 
he has not provided adequate quotation from any of these 
medical texts or specific citations.  To the extent that he 
is attempting to extrapolate from materials that he has 
reviewed that the veteran's drug and alcohol abuse disorder 
is related to PTSD, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Any contentions by the veteran that his current drug and 
alcohol abuse disorder is somehow related to PTSD are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for drug and alcohol abuse as 
secondary to service-connected PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  In making this determination, the 
Board reiterates that
VA attempted to obtain a detailed medical opinion as to the 
likelihood that the veteran's drug and alcohol abuse disorder 
was caused or aggravated by his service-connected PTSD.  Such 
evidence is necessary in this case and was requested on 
remand in 1999; however, the veteran failed to appear for his 
scheduled VA examination in October 1999.  He has failed to 
cooperate with VA's efforts to fully develop his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  His failure 
to cooperate has had a negative effect on his claim because 
the Board does not possess the medical expertise to render 
medical opinion and has to decide the appeal based upon the 
existing evidentiary record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for special monthly 
compensation is dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for Dependents' Educational 
Assistance under Chapter 35 is dismissed.

Entitlement to service connection for drug and alcohol abuse 
as secondary to service-connected PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

